Citation Nr: 1029619	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-23 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a low 
back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for degenerative joint 
disease of multiple joints.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for scleroderma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 
1968. 

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the RO 
which, in pertinent part, denied the Veteran's claims of service 
connection for bilateral hearing loss, tinnitus, degenerative 
joint disease of multiple joints, hypertension, and scleroderma 
as well as his application to reopen his previously denied claim 
of entitlement to service connection for a low back disorder.  
The Veteran testified before the undersigned Veterans Law Judge 
(VLJ) in a hearing at the Board in Washington, DC in March 2008.  
A transcript of this hearing is of record.  The Board remanded 
the issues on appeal in February 2009 for further development of 
the record.

The Veteran's appeal originally included an application to reopen 
his previously denied claim of entitlement to service connection 
for a left knee disorder.  During the pendency of the appeal, the 
RO, in an April 2010 decision, reopened the claim and granted 
service connection for the left knee disability and assigned a 10 
percent evaluation for the left knee disability effective on 
December 27, 2004, the date his application to reopen a claim for 
service connection for the left knee disability was received.  
Therefore, his appeal concerning the issue of entitlement to 
service connection for a left knee disability has been resolved.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The issue of entitlement to service connection for degenerative 
joint disease of multiple joints is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's application to reopen a previously denied claim 
of service connection for a low back disorder was denied by the 
RO in a rating decision in March 2003.  There was no timely 
appeal and the decision became final.

2.  The evidence received since the March 2003 decision relates 
to an unestablished fact and raises a reasonable possibility of 
substantiating the claim of service connection for a low back 
disorder.

3.  The currently demonstrated degenerative disc disease of the 
lumbar spine with minimal limitation of motion is not shown to be 
due to event or incident of the Veteran's period of service.

4.  The currently demonstrated bilateral hearing loss is not 
shown to be due to noise exposure or any other event or incident 
of the Veteran's period of active service.  Bilateral 
sensorineural hearing loss was first shown many years after 
service.

5.  The currently demonstrated tinnitus is not shown to be due to 
noise exposure or any other event or incident of the Veteran's 
period of active service.  Tinnitus was first shown many years 
after service.

6.  The currently demonstrated hypertension is not shown to be 
due to an event or incident of the Veteran's period of service, 
nor may it be presumed to have incurred therein.

7.  The currently demonstrated scleroderma is not shown to be due 
to an event or incident of the Veteran's period of service, nor 
is there evidence that scleroderma was caused by exposure to an 
herbicide agent while in service.


CONCLUSIONS OF LAW

1.  The RO's rating decision in March 2003 denying service 
connection for a low back disorder is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp 2009); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim of service connection for a low back disorder.  38 U.S.C.A. 
§ 5108 (West 2002& Supp 2009); 38 C.F.R. § 3.156 (2009).

3.  Degenerative disc disease of the lumbar spine with minimal 
limitation of motion is not due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2009).

4.  Bilateral hearing loss disability is not due to disease or 
injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2009).

5.  Tinnitus is not due to disease or injury that was incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2009).

6.  Hypertension is not due to disease or injury that was 
incurred in or aggravated by active service; nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).

7.  Scleroderma is not shown to be due disease or injury that was 
incurred in or aggravated by service; nor may it be presumed to 
have been due to Agent Orange exposure.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in January 2005 and March 2009.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist him in completing his claims and identified his duties in 
obtaining information and evidence to substantiate his claims.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken 
and all available evidence has been obtained in this case.  Thus, 
the content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further 
action is necessary for compliance with the VCAA.

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in a March 
2009 letter.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified and 
authorized records relevant to the matter have been requested or 
obtained.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a special 
type of evidence-evidence that is both new and material. The 
terms "new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when providing 
the notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence that 
must be presented.  Given that new and material evidence has been 
received to reopen the claim for service connection for a low 
back disorder at this time, the Board finds that no further 
assistance in developing the facts pertinent to the Veteran's 
claim in this regard is required at this time.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claims would not cause any prejudice to the appellant.

Laws and Regulations-New and Material

VA law provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held, however, that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously presented 
to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to consider 
whether it is proper for a claim to be reopened, because 
reopening is jurisdictional.  Jackson v. Principi, 265 F.3d 1366 
at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

Factual Background and Analysis

Service connection for a low back disorder was denied on the 
merits in an RO rating decision issued in October 1974.  The RO 
found that the Veteran received treatment on one occasion in 
August 1968 for low back injury due to lifting, no other back 
problems were noted in service, and his September 1968 separation 
physical examination of the back was normal.  The RO concluded 
that the Veteran failed to submit evidence of a current low back 
disorder etiologically related to an in-service injury.  Although 
properly notified of that decision, the Veteran did not file a 
timely appeal and that decision was final.  The evidence of 
record at the time of the October 1974 denial included the 
Veteran's service treatment records.  The Veteran applied to 
reopen his claim in October 1978.  In a January 1979 rating 
decision, the RO continued the previous denial of service 
connection for a low back disorder, noting there was no record of 
treatment for a back disorder since separation from service.  The 
Veteran applied to reopen his claim in May 2002.  In a March 2003 
rating decision, the RO denied the Veteran's attempt to reopen 
his claim for service connection for a low back disorder; finding 
new and material evidence had not been submitted to reopen the 
claim.  Although properly notified of that decision, the Veteran 
did not file a timely and that decision is final.  The evidence 
of record at the time of the March 2003 denial included the 
Veteran's service treatment records and VA treatment records 
dated through December 2002. 

Since the March 2003 rating decision, the additional evidence 
received includes records associated with the Veteran's 
application for Social Security Administration (SSA) disability 
benefits, VA treatment records dated through April 2006 and a 
December 2009 VA examination report discussing the etiology of 
the Veteran's low back disorder.  The credibility of this 
evidence is presumed for the purposes of reopening a previously 
denied claim.  See Justus supra.  This new evidence of record 
raises a reasonable possibility of substantiating the Veteran's 
claim of service connection.  Accordingly, new and material 
evidence has been submitted to reopen the claim of service 
connection for a low back disorder.  Having reopened the 
Veteran's claim, the Board finds final adjudication with regard 
to his claim of service connection for a low back disorder is 
warranted at the present time.

Laws and Regulations-Service Connection

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  For the showing of 
chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, 
certain chronic diseases, including hypertension, and organic 
diseases of the nervous system (sensorineural hearing loss), may 
be presumed to have been incurred during service if manifested to 
a compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, certain chronic diseases may be 
presumed to have been incurred during qualifying service if shown 
the Veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For purposes of applying the laws administered by VA, hearing 
impairment will be considered a disability when the thresholds 
for any of the frequencies at 500, 1000, 2000, 3000 and 4000 
Hertz is 40 decibels or greater; the thresholds at three of these 
frequencies are 26 or greater; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).   

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102 (2009).


	(CONTINUED ON NEXT PAGE)



Factual Background and Analysis

Low Back

The Veteran asserts that his current low back disorder onset 
during his period of service.  A May 1966 service treatment 
record documents a 3-inch laceration on the back, with a tetanus 
shot administered.  The actual site of the injury was not noted.  
August 1968 service treatment record documents complaints of pain 
in his back due to lifting containers while working in the 
kitchen.  He was placed on light duty for five days, treated with 
ace bandages, heat and norgesics.  Otherwise, the service 
treatment records contain no complaints of, treatment for or 
findings referable to a low back disorder, and his September 1968 
separation physical examination report documented a normal spine.  

Subsequent to service, VA treatment records document the 
treatment the Veteran received for various disorders, including a 
low back disorder.  In a March 1990 VA examination report, the 
Veteran had complaints of back pain when lifting.  X-ray findings 
showed minimal osteoarthritis.  The assessment was complaints of 
low back pain, with negative straight leg raising, normal motor 
and sensory function, normal reflexes, no sciatica; probably of 
muscle origin.

In a September 1992 VA examination report, there were no specific 
reports of injury to the Veteran's lower back.  He had problems 
with his lower back for approximately five years.  He complained 
of stiffness and pain in the morning, requiring 4-24 hours to 
limber up.  Repeated lifting and bending as well as cold and damp 
conditions aggravated his low back disorder.  Examination of the 
lumbar spine showed no postural abnormalities or fixed 
deformities.  There was moderate muscle spasm in the left 
paralumbar muscle area.  There was noted limitation of motion 
with pain.  X-ray findings of the lumbar spine showed no 
pathological changes.  The diagnosis was chronic lumbosacral 
strain.

April 2002 MRI findings of the lumbar spine showed multilevel 
degenerative changes with no fractures, subluxations, or focal 
disc herniations.  May 2004 X-ray findings of the lumbar spine 
showed degenerative changes of the lumbar spine.  July 2004 MRI 
findings of the lumbar spine showed small circumferential disc 
bulges at L3-4 through L5-S1.

During his March 2008 travel board hearing, the Veteran testified 
that he did not recall whether he had been given a diagnosis in 
service for his back.  He currently had problems with his back 
that affected his strength.

In a December 2009 VA examination report, the examiner noted the 
Veteran's history of complaints of and treatment for a low back 
disorder beginning in service.  The Veteran complained of 
constant aching and stiffness, worse in the morning.  He had pain 
with any type of lifting.  Medication and physical therapy 
offered little relief of the back pain.  He had no radiation of 
pain into his lower extremities.  

Objectively, there was no tenderness on palpation, deformity, or 
spasm in the lumbar spine.  Straight leg raises were negative 
bilaterally.  He had slight limitation of motion with noted pain 
in forward flexion only.  X-ray findings showed narrowed fourth 
interspace.  The diagnosis was degenerative disc disease of the 
lumbar spine with minimal limitation of motion.

The examiner opined that the current lumbar spine disorder was 
less likely as not (less than 50 percent probability) caused by 
or a result of the Veteran's military service.  In this regard, 
the examiner noted the isolated complaint of a low back disorder 
in service due to a lifting injury.  However, the separation 
examination was negative for any spine complaints.  Subsequent to 
service, prominent back complaints and abnormalities were noted 
beginning in 1990, many years after service.  Thus, the examiner 
concluded there was insufficient evidence to connect the isolated 
back incident in-service (1968) to the Veteran's current back 
disorder.

Given its review of the record, the Board finds that service 
connection for a low back disorder is not warranted in this case.  
In this regard, the Board notes that in the December 2009 VA 
examination, the examiner concluded there was insufficient 
evidence to connect the isolated back incident in-service (1968) 
to the Veteran's current back disorder.  To that end, the 
examiner noted the in-service complaint of low back pain due to a 
lifting injury; however, the separation examination was negative 
for spine complaints.  Subsequent to service, back complaints and 
abnormalities were noted beginning in 1990, approximately twenty-
two years after his discharge from service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period 
without medical complaint after service can be considered along 
with other factors in the analysis of a service connection 
claim).

The law is clear, service connection for a disability on the 
basis of the merits of such claim is focused upon the existence 
of a current disability, which is present in this case; the 
existence of the disease or injury in service, which has been 
documented; and a relationship or nexus between the current 
disability and any injury or disease during service, which is not 
shown in this case.   Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical diagnoses, 
statements, or opinions).  Although the appellant is competent to 
provide evidence of visible symptoms, he is not competent to 
provide evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting 
general competence to testify as to symptoms but not to provide 
medical diagnosis).  Inasmuch as there is no evidence to support 
the Veteran's contentions of a low back disorder etiologically 
related to his period of service, there is no basis upon which to 
award service connection.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine, however, is 
not applicable regarding this issue on appeal because the 
preponderance of the evidence is against his claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, this issue on appeal is denied.

	(CONTINUED ON NEXT PAGE)


Hearing Loss and Tinnitus

Factual Background and Analysis

Prior to November 1967, service departments used ASA units to 
record puretone sensitivity thresholds in audiometric 
measurement.  VA currently uses ISO (ANSI) units.  For purposes 
of comparison between the service audiometric data and more 
recent VA audiometric data, the table below shows the ASA 
measurements recorded in service, with the comparable ISO (ANSI) 
measurements in adjacent parentheses.  

The Veteran's DD From 214 listed his military occupational 
specialty as a crane shovel operator.  At the time of his 
September 1965 enlistment physical examination, pure tone 
thresholds, in decibels, were noted as follows:
 

HERTZ

500
1000
2000
3000
4000
6000
For ISO 
add
(+15)
(+10)
(+10)
(+10)
(+5)
(+10)
RIGHT
-5 (10)
-10 (0)
-5 (5)
-5 (5)
-5 (5)
10 (20)
LEFT
0 (15)
-5 (5)
5 (15)
5 (15)
15 (20)
0 (10)

Service treatment records document a complaint of recurrent ear 
ache, in July and August 1967.  The pain was described as 
constant.  There was no noted drainage.  It was recommended that 
the Veteran use hydrogen peroxide in the morning daily for 3 
days.  In August 1967, the Veteran complained of ear ache and 
pain in the left ear.  He had a large amount of wax in both ears.  
His ears were irrigated with water and hydrogen peroxide.  On the 
authorized audiological evaluation performed during his 
separation physical examination in September 1968, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0
Subsequent to service, the Veteran asserts that he developed 
bilateral hearing loss due to acoustic trauma suffered during 
service.  Specifically, the Veteran reported significant noise 
exposure, without the aid of hearing protection, in performing 
his duties as crane shovel operator.

In a March 1990 VA examination report, examination of the ears 
was unremarkable.  No hearing loss was noted.  In a March 2006 VA 
treatment record, the Veteran had no complaints of drainage or 
difficulty with hearing.

During his March 2008 travel board hearing, the Veteran testified 
that he fired a lot of weapons, and that he was a crane operator 
in service.  In addition, while in Vietnam, he operated other 
heavy equipment.  He never wore hearing protection.  He stated 
that he was never fired upon or exposed to explosions.  Following 
service, he again operated heavy equipment without hearing 
protection, and also drove a truck.  The ringing in his ears 
started in the past five years.

During a December 2009 VA audiometric examination, the 
audiologist noted a review of the Veteran's claims file, 
including the service treatment records.  The Veteran's reported 
military noise exposure was from heavy equipment and small arms 
fire.  He also reported post military occupational and 
recreational noise exposure.  In this regard, he worked around 
large engines in carnivals and was a truck driver for 20 years.  
He also hunted and operated a chain saw.  In addition, he 
reported that his tinnitus onset in the 1990's.  He had a daily 
recurrence of tinnitus that lasted several minutes at a time.  On 
the authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
20
20
20
25
45
27.5
LEFT
15
15
15
25
45
25

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.

The audiologist opined that hearing loss and tinnitus were not 
due to or a result of military noise exposure.  In this regard, 
the examiner explained that the Veteran had normal hearing at his 
separation from service and tinnitus did not onset until the 
1990's, over 20 years after his discharge from service.  There 
has been no medical data submitted providing evidence to the 
contrary.

Given its review of the record, the Board finds that service 
connection for bilateral hearing loss is not warranted in this 
case.  In this regard, the Board observes that although the 
Veteran currently has a diagnosed moderate sensorineural hearing 
loss at 4000 Hertz bilaterally, the first evidence of record of 
such disability was in December 2009.  See Maxson supra.  With 
regard to the tinnitus, by the Veteran's own admission, the 
tinnitus did not onset until the 1990's.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  

In the December 2009 VA examination report, the examiner 
concluded, after a thorough review of the claims file and 
clinical findings, that  the Veteran's bilateral hearing loss and 
tinnitus was not related to his military service.  The examiner, 
an audiologist, is certainly competent to offer an opinion in 
this regard.  This opinion is also consistent with the evidence 
on file.  Audiometric studies conducted during service did not 
show bilateral hearing loss; hearing loss and tinnitus were first 
shown years post-service.

In addition, inasmuch as the Veteran's own lay statements fail to 
show a continuity of symptoms since service there is no evidence 
to support his contentions of bilateral hearing loss and tinnitus 
etiologically related to his period of service and there is no 
basis upon which to award service connection.  The "benefit of 
the doubt" doctrine is not applicable regarding these issues on 
appeal because the preponderance of the evidence is against his 
claims.  See Gilbert supra.  Accordingly, these issues on appeal 
are denied.

Hypertension

The Veteran asserts that he has current hypertension due to his 
period of service. The Veteran's service treatment records 
contain no complaints of, treatment for or findings referable to 
hypertension; a July 1966 blood pressure reading was recorded as 
120/68 and his September 1968 separation physical examination 
report noted his blood pressure to be 128/74.

Subsequent to service, VA treatment records document the 
treatment the Veteran received for various disorders, including 
hypertension.  A March 2002 VA treatment record documents a 
history of elevated blood pressure.  The Veteran had previously 
been prescribed Atenolol for elevated blood pressure and was 
started on Felodipine.  November 2004 and March 2006 VA treatment 
records document a history of hypertension.

During his March 2008 travel board hearing, the Veteran testified 
that he was first diagnosed with hypertension in 2003, and was on 
medication.  He believed that the scleroderma was causing his 
hypertension.

During a December 2009 VA examination, the Veteran reported the 
onset of elevated blood pressure in 2003 or 2004 while visiting 
in California.  He was started on medication at that time and 
continues to be prescribed medications for control of his 
hypertension.  He denied a history of myocardial infarction, 
strokes or peripheral vascular disease.  Objectively, his blood 
pressure readings were 164/98, 172/100 and 156/92.  At the 
conclusion of the examination, the diagnosis was essential 
hypertension.  The examiner opined that the hypertension was not 
caused by the Veteran's period of service.  To that end, the 
examiner explained that hypertension had its' onset many years 
after the Veteran's military service.  Additionally, the Veteran 
had a long history of alcohol and drug abuse which were known 
risk factors for hypertension.  


There has been no medical data submitted providing evidence to 
relating the current hypertension to service.

Given its review of the record, the Board finds that service 
connection for hypertension is not warranted in this case.  In 
this regard, the Board notes that in the December 2009 VA 
examination, the examiner concluded that hypertension was not 
caused by the military service.  Further, nothing in the record 
indicates that hypertension was present in service or was 
manifest to a compensable degree in the year immediately after 
the Veteran's discharge from service.  Without evidence of an 
etiological link, service connection cannot be awarded.  

Further, the Veteran's own lay statements fail to show a 
continuity of symptoms since service.  Thus, there is no evidence 
to support his contentions of hypertension etiologically related 
to his period of service and there is no basis upon which to 
award service connection.  The "benefit of the doubt" doctrine 
is not applicable regarding this issue on appeal because the 
preponderance of the evidence is against his claim.  See Gilbert 
supra.  Accordingly, this issue on appeal is denied.

Scleroderma

The Veteran asserts that his current scleroderma is due to his 
period of service.  Specifically, he argues that his scleroderma 
was caused by exposure to herbicides during his period of service 
in Vietnam.

A veteran who had active military, naval, or air service in the 
Republic of Vietnam during the Vietnam Era and has one of the 
diseases listed in 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the diseases 
listed in 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).  
Scleroderma is not listed in the regulations, and thus cannot be 
presumed to have been the result of exposure during such service 
to an herbicide agent.  

The Veteran's claim will now be addressed on a direct service 
connection basis in this decision.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

The Board has reviewed the Veteran's service medical records and 
observes that they are entirely negative for complaints of, or 
treatment for, scleroderma during service.  The earliest evidence 
of record of scleroderma is a November 2004 (repeated in March 
2006) VA treatment record documenting a history of scleroderma.  
See Maxson supra.  

During his March 2008 travel board hearing, the Veteran testified 
that scleroderma was a disease of young women or people who 
worked in gold mines, coal mines, or were exposed to pesticides, 
like he was in Vietnam.  He said a doctor had told him that, but 
he could not get a statement from her, because "me and her don't 
see eye to eye too much."

In a December 2009 VA examination report, the Veteran reported 
that he had symptoms of finger swelling and tightening of the 
skin in the fingers since 2001.  He reported that he was 
diagnosed and followed by a rheumatologist for treatment of 
limited scleroderma.  He was not currently receiving treatment 
for scleroderma.  Reportedly, the Veteran's scleroderma was 
manifested by constant, severe aching in his hands.  Previously 
he did have a problem with swallowing but this manifestation was 
resolved in 2004.  On completion of objective testing, the 
diagnosis was scleroderma or progressive systemic slcerosis.  

The examiner opined that scleroderma was less likely as not (less 
than 50/50 probability) caused by or a result of exposure to 
Agent Orange during military service.  To that end, the examiner 
explained that a review of literature regarding scleroderma 
showed that the pathogenesis of systemic sclerosis (SSc, 
scleroderma) was complex and remained incompletely understood.  
Immune activation, vascular damage, excessive synthesis of 
extracellular matrix with deposition of increased amounts of 
structurally normal collagen were all known to be important in 
the development of the illness.  The complexity of the 
pathogenesis of scleroderma suggested that no single gene or 
environmental trigger was by itself likely to be responsible for 
the development of scleroderma.  Genetic factors clearly 
influenced disease susceptibility as well as patterns of disease 
expression.  The occurrence of scleroderma like disease in 
response to certain environmental agents and the possible 
relationship of scleroderma to environmental exposures suggested 
that certain triggers lead to variable disease expression in 
genetically susceptible hosts.  Thus, the examiner concluded that 
scleroderma was caused by an unknown agent and there was no 
single gene or environmental trigger which was responsible.  
Further, scleroderma was not a listed presumptive condition 
related to Agent Orange exposure.  For these reasons, it was less 
likely that the Veteran's military service in Vietnam caused the 
disease.

Given its review of the record, the Board finds that service 
connection for scleroderma is not warranted in this case.  In 
this regard, the Board notes that in the December 2009 VA 
examination, the examiner concluded that it was less likely that 
the Veteran's military service, including service in Vietnam, 
caused the scleroderma.  In this regard, the examiner thoroughly 
explained that review of literature regarding scleroderma showed 
that the pathogenesis of scleroderma was complex and incompletely 
understood; however, there was no single gene or environmental 
trigger which was responsible for the development of scleroderma.  

The Board emphasizes at this point that this decision does not 
imply that the Veteran is not sincere.  Although he may sincerely 
believe that his scleroderma was the result of his service, as a 
lay person, he is not competent to render a medical diagnosis or 
an opinion concerning medical causation.  See Grottveit supra; 38 
C.F.R. § 3.159 (a)(1); see also Espiritu supra; Jandreau supra.  
The law is clear the record must show that scleroderma was 
incurred in or aggravated by service for the award of service 
connection on a direct basis.  In the absence of such evidence or 
satisfaction of applicable presumptive provisions, service 
connection is not warranted.  The "benefit of the doubt" 
doctrine is not applicable regarding this issue on appeal because 
the preponderance of the evidence is against his claim.  See 
Gilbert supra.  Accordingly, this issue on appeal is denied.


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a low back disorder, the appeal 
to this extent is allowed.

Service connection for a low back disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for hypertension is denied.

Service connection for scleroderma is denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to this 
appeal.  

At the outset, the Board notes that as a general matter, service 
connection for a disability on the basis of the merits of such 
claim is focused upon (1) the existence of a current disability; 
(2) the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 
The Federal Circuit has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In this regard, the Board observes that in the December 2009 VA 
examination report, the Veteran was diagnosed with, in pertinent 
part, degenerative arthritis of the knees and low back.  The 
examiner opined, that the "degenerative arthritis, multiple 
joints, primarily left knee, is at least as likely as not (50/50 
probability) caused by or a result of military service.  In this 
regard, the examiner noted the Veteran's complaints of a left 
knee disorder during service and explained that he had persistent 
complaints of a left knee disorder subsequent to service.  Based 
on this opinion, the RO granted service connection for the 
claimed left knee disorder only.  However, the Board notes that 
in addition to a claim for service connection for the left knee 
disorder, the Veteran also claimed service connection for 
degenerative joint disease of the multiple joints.  The opinion 
offered in the December 2009 VA examination report seems to 
indicate that the Veteran does in fact have degenerative 
arthritis of the multiple joints etiologically related to his 
period of service; however, the RO continued to deny service 
connection for this claimed disorder while simultaneously 
granting service connection for the claimed left knee disorder.  
The Veteran maintains that he has current degenerative joint 
disease of the multiple joints etiologically related to his 
period of service.  

Thus, it is unclear whether the Veteran has current degenerative 
arthritis of any other joint(s), excluding the left knee 
disorder, etiologically related to his period of service.  VA 
regulations provide that where "the [examination] report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes." 38 
C.F.R. § 4.2 (2009); see 38 C.F.R. § 19.9 (2009).  Where the 
Board makes a decision based on an examination report that does 
not contain sufficient detail, remand is required by the courts 
"for compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination." Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993).  VA regulations provide that where "the [examination] 
report does not contain sufficient detail, it is incumbent upon 
the rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2005); see 38 C.F.R. § 
19.9 (2009). 

Where the Board makes a decision based on an examination report 
that does not contain sufficient detail, remand is required by 
the courts "for compliance with the duty to assist by conducting 
a thorough and contemporaneous medical examination." Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 
563, 569 (1993).  Thus, the Board finds that a more 
contemporaneous VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009), the 
need for additional evidence regarding his 
claim.  This letter should reflect all 
appropriate legal guidance.  See e.g., 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, that 
treated him for degenerative arthritis of 
the multiple joints.  After he has signed 
the appropriate releases, any previously 
unidentified record should be obtained and 
associated with the claims folder.  All 
attempts to procure such records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.

3.  After the foregoing development has 
been completed, the Veteran should be 
afforded a VA joints examination to 
determine the etiology of his degenerative 
joint disease of the multiple joints.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

Based on a review of the claims folder, 
examination of the Veteran, and employing 
sound medical principles, the examiner is 
requested to opine whether it is at least 
as likely as not (50 percent probability or 
greater) that any degenerative joint 
disease of the multiple joints, excluding 
degenerative arthritis of the left knee, 
had its onset in service or is otherwise 
etiologically related to the Veteran's 
period of service.  A complete rationale 
must be given for all opinions and 
conclusions expressed.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claims.

5.  After completion of all indicated 
development, the Veteran's claim should be 
readjudicated in light of all the evidence 
of record.  If any determination remains 
adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). This claim must be afforded expeditious 
treatment.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


